The life interest of Wright, for which the Wright trust was created, was a successor to the life interest of de Langley in the de Langley trust and was contingent upon Wright surviving de Langley. Wright, having died first, the Wright trust never came into effect. Order unanimously modified so as to decree that title to the remainder of the de Langley trust is in the settlor’s estate, without costs, by reason of the undue length of appellant’s brief. Settle order on notice. Concur — Peek, P. J., Cohn, Botein, Rabin and Cox, JJ.